Case 0:17-cv-60533-JEM Document 175 Entered on FLSD Docket 04/25/2019 Page 1 of 3




                             UN ITED STATE S D ISTRIC T CO UR T
                        FO R TH E SO U TH ER N D IST RICT O F FLO RIDA

                          CaseNo.:l7-6os33-civ-M aHinez/otazo-Reyes


  Rodney ScottPatterson,

           Plaintiff,                                               FILED BY      '
                                                                                  !                   .
                                                                                        ,- -- - . -



  VS.
                                                                        AFq 2lf2919
  Am erican A irlines,Inc,                                              cANGELA
                                                                         LE       E NO6L.E
                                                                           h'K U.s.DISX C'r:
                                                                        s.D.c)!zFLA. - MIAMI
           Defendant
                                             /

                UN O PPO SED M O TIO N TO W ITH D R AW O F N O EL C.PA CE .ESO
                                        PR O H A C V IC E

           NoelC.Pace,Esq.,pursuanttoLocalRule 11.1(D)(3),filesthisM otiontoW ithdraw and
  requests an order of this Courtallowing itto withdraw ms counselfor Plaintiff Rodney Scott
  Patterson,and states:
                   AttonwyNoelC.Pace,(ProHacVice),wishestowithdraw ascounseltoPlaintiff
  Rodney ScottPatterson,w hich party consentsto thisw ithdraw al.
           2.      Attorney W illiam R.Amlong,of the firm of The Amlong Firm ,P.A.,who is
  adm itted to thisCourt,hasappeared ascounselforRodney ScottPatterson.
           3.      Thismotion isnotbeing fled to hinderordelay thismatterortoprejudice any
  Party.
                   PlaintiffRodneyScottPatterson,consentstothiswithdrawaland,pursuanttoLocal
  Rule 11.1(D)(3)receivednoticefrom tmdersignedcotmsel.
           5.     On April23,2019 in accordance with LocalRule 7.1(A)(3),the undersigned
  emailed adraftofthismotion to Defendants'counselM ichealHolt,M ark Robertson and Tristan
  M orales. M ichealHoltlead cotmselforDefendantwishesto conferwithhisclient, howeverthat
  time forconferralhassincepassed and thism otion issubmitted forconsideration.
Case 0:17-cv-60533-JEM Document 175 Entered on FLSD Docket 04/25/2019 Page 2 of 3




        W HEREFORE,based on the foregoing,N oelC.Pace,Esq.,respectfully requeststhatthis
  Courtenteran Orderallowingitto withdraw ascounselofrecord in thism atler.

                                          Respectfully subm itted,


                                         t

                                         (
                                          N OEL C.PACE
                                          (Pro HacVice)
                                          206 N .W .91 Street
                                          ElPortal,FL 33l50
                                          Teleghone:(305)219-1191
                                          Emall:noel.c.pace.esq@pnail.com
                                          W illiam R.Amlong
                                          Am long & Am long,P.A .
                                          500 N E 4* St5 Suite 200
                                          FortLauderdale,Florida33301
                                          Phone:954-462-1983
                                          Email:wramlong@theamlongfirm.com
                                         AttorneysforPlaint? RodneyScottPatterson
Case 0:17-cv-60533-JEM Document 175 Entered on FLSD Docket 04/25/2019 Page 3 of 3




                                CER TIFIC ATE O F SERV ICE

         I hereby certify thata true and complete copy ofthe foregoing has been served on the
  counselofrecord identified below in am nnnerauthorized by the FederalRulesofCivilProcedure
  on the24thdayofApril, 2019:



                                         (         k.
                                             N OEL C.PA CE
                                             (ProHacVice)
                                             206 N .W .91StSt
                                             E1Portal,FL 33150
                                             Telephone:(305)219-1191
                                             Email:noel.c.pace.esq@ gmail.om

                                       SERV ICE LIST


 M ichaelA.H olt
 mholt@ fsherphillips.com
 Florida BarN o.:91156
 FISH ER & PH ILLIPS LLP
 450 EastLasO lasBoulevard
 Suite 800
 FortLauderdale,Florida 33301
 Telephone:(954)847-4709
 MarkW .Robertson(ProHacVice)
 mrobertson@omm.com
 O 'M ELVENY & M YER S LLP
 Tim e Square Tow er,7 Tim esSquare
 N ew York,N ew Y ork 10036
 Telephone:(212)326-2000
 TristanMorales(ProHacVice)
 tmorales@omm.com
 O 'M ELVENY & M YERS LLP
 1625 Eye Street,N orthwest
 W ashington,D C 20006
 Telephone:(202)383-5300
 AttorneysforAmericanAirlines,Inc.
